Citation Nr: 1800854	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-31 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mitral valve prolapsed.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis with marked depressive features.

3.  Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The appellant was on active duty for training (ACDUTRA) from February 1976 to May 1976.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has secured translations into English of Spanish-language documents dating from November 2012, March 2012, April 2011, January 2011, and February 1985.  The documents should have been translated into English before the case was certified to the Board in July 2016.

This appeal was processed as a paperless claim using Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for mitral valve prolapsed (congenital defect) is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1984 decision of the Board denied service connection for mitral valve prolapse.

2.  Evidence received since the June 1984 Board decisionis cumulative.

3.  A June 1984 decision of the Board denied service connection for a psychiatric disorder.

4.  Evidence received since the June 1984 Board decision, i.e,, a positive nexus opinion of June 1987, relates to a previously unestablished fact necessary to substantiate the Appellant's claim of entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 1984 Board decision is final as to the issue of entitlement to service connection for mitral valve prolapse.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §  20.1100 (2016).

2.  Evidence received since the June 1984 Board decision is not new and material, and the claim for service connection for mitral valve prolapse is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The June 1984 Board decision is final as to the issue of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §  20.1100 (2016).

4.  Evidence received since the June 1984 Board decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the Appellant's claim.  Because the order reopening the two service-connection claims is fully favorable to the Appellant, further discussion of the VCAA is not necessary.

New and Material Evidence as Basis for Reopening Claims

Generally, a claim that has been disallowed by the Board in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. §  7105(c) (West 2014).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of evidence in determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Mitral Valve Prolapse Claim

In February 1977, the Appellant filed a service-connection claim for mitral valve prolapse, which was denied by a rating decision of September 1977.  The Appellant appealed.  See notice of disagreement (NOD) of October 1977; VA Form 9 of February 1978.  The Board denied service connection by a decision of November 1978.

In August 1982, the Appellant again filed a service-connection claim for mitral valve prolapse, which was denied by a rating decision of November 1982.  The Appellant appealed.  See NOD of December 1982; VA Form 9 of January 1983.  A June 1984 decision of the Board denied service connection for mitral valve prolapse on the basis that new and material evidence had not been submitted since the Board's prior denial of the claim in November 1978.  The prior decision found that the Appellant's mitral valve prolapse, discovered shortly after entry into active duty for training, was a congenital anomaly which underwent no increase in severity during her short period of active duty for training.

The evidence of record at the time of the June 1984 Board decision consisted of service treatment records, service personnel records, VA treatment records, private treatment records, a lay statement, statements of the Appellant, and the transcript of a November 1983 RO hearing held in San Juan.

Since the June 1984 rating decision, the Appellant has submitted an August 2011 statement relating to a March 1976 statement by her doctor that, while her symptoms at that time were not compatible with prolapse of mitral valve, it was nevertheless easier to diagnose prolapse of the mitral valve as a congenital condition.  This evidence pales into insignificance and is not new and material.  In essence, it is an attempt to change a diagnosis.  However, she provides no alternative diagnosis and even when compared with other evidence, fails to establish an alternative diagnosis or a diagnosis other than mitral valve prolapse.  Her report that she was told that it was eastier to diagnose mitral valve prolapse does not materially change the state that mitral valve prolapse was diagnosed. 

Acquired Psychiatric Disability Claim

A September 1977 rating decision denied service connection for anxiety neurosis with marked depressive features.  The Appellant appealed.  See NOD of October 1977; VA Form 9 of February 1978.  A Board decision of November 1978 denied the claim.

In August 1982, the Appellant again filed a service-connection claim for anxiety, which was denied by a rating decision of November 1982.  The Appellant appealed.  See NOD of December 1982; VA Form 9 of January 1983.  A June 1984 rating decision of the Board denied the claim on the basis that no new and material evidence had been submitted since the prior denial of the claim by the Board in November 1978.  The prior Board decision determined that a chronic psychiatric disability had not been present during service and that the Appellant's present anxiety neurosis with marked depressive features was not of service onset or otherwise related to service.

The evidence of record at the time of the June 1984 Board decision consisted of service treatment records, service personnel records, VA treatment records, private treatment records, lay statements, statements of the Appellant, and a translated transcript of a November 1983 RO hearing held in San Juan.

Since the June 1984 Board decision, the Appellant has submitted a June 1987 doctor's letter stating that the Appellant's anxiety and depression are related to service.  See June 1987 letter of Dr. R. C. M., M.D.  The new evidence, accepted as credible for the purpose of reopening, addresses the unestablished fact that the Appellant's current psychiatric disability is related to service.  Finding that new and material evidence has been received, the Board reopens the claim of service connection for an acquired psychiatric disability.


ORDER

The application to reopen the claim of entitlement to service connection for mitral valve prolapsed  is denied.

The application to reopen the claim of entitlement to service connection for anxiety neurosis with marked depressive features granted.


REMAND

A July 1977 letter of Dr. J. M. notes his diagnostic impression of severe anxiety neurosis with marked depressive features.  An October 1984 letter of Dr. A. L. asserts that the doctor evaluated the Appellant in August 1977, that he diagnosed her at that time as having anxiety neurosis, and that the disability certainly developed prior to the date of the exam.

An April 2011 letter of Dr. J. F. attests to the fact that the doctor diagnosed the Appellant in June 1976 as having chronic anxiety disorder with severe depression.  The doctor also stated that the Appellant's psychiatric disability at that time was related to her period of service.  See April 2011 letter of Dr. J. F.
 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the above examiners and request full copies of any docuemtns concerning the appellant. .

2. Then schedule the Appellant for an appropriate VA examination.  The examiner should determine the most accurate psychiatric diagnosis.  In addition, after reviewing the record, to include the service records and the records noted above, the examiner should render an opinion as to whether the appellant had a psychiatric disorder during service.

3. After completion of the above development to the extent possible and any additional development deemed appropriate, readjudicate the remanded claim. If the benefits sought in connection with the claim remain denied, the Appellant should be provided with a supplemental statement of the case (SSOC).

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Appellants' Appeals

Department of Veterans Affairs


